UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1846


SIDNEY B. HARR,

                  Plaintiff - Appellant,

          v.

RICHARD H. BRODHEAD, President; DUKE UNIVERSITY, c/o Pamela
J. Bernard, General Counsel; ASSOCIATED PRESS; DAVID F.
LEVI, Dean,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:16-cv-00304-CCE-JLW)


Submitted:   December 20, 2016              Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sidney B. Harr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sidney    B.     Harr      appeals       the    district      court’s     order

dismissing    on   res   judicata      grounds      his    civil   action    against

Defendants,    and   imposing      a   prefiling      injunction       against    and

sanctions on Harr.         We have reviewed the record and found no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          See Harr v. Brodhead, No. 1:16-cv-00304-

CCE-JLW   (M.D.N.C.      June    30,    2016).        We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                          2